IN THE MATTER OF THE PETITION                           *       IN THE
FOR REINSTATEMENT OF
JONATHAN FREDERICK SEAMON LOVE                          *       COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                        *       OF MARYLAND

                                                        *       Misc. Docket AG No. 16

                                                        *       September Term, 2021

                                       ORDER

       Upon consideration of the Verified Petition of Jonathan Love for Reinstatement to

the Maryland Bar and Bar Counsel’s Response to Verified Petition for Reinstatement, filed

in the above-captioned case, it is this 24th day of September, 2021,


       ORDERED, by the Court of Appeals of Maryland, a majority concurring, that Mr.

Love’s Petition for Reinstatement be, and the same hereby is, GRANTED; and it is further


       ORDERED, that, pursuant to Maryland Rule 19-752(j), Jonathan Frederick

Seamon Love is reinstated as a member of the Bar of Maryland, subject to his performance

of a condition precedent; that is, no later than October 15, 2021, Mr. Love shall provide

Bar Counsel with a copy of the executed lease (the “Lease”) to which he referred in his

email to Bar Counsel, dated September 7, 2021, when he stated: “[O]n April 26, 2021, I

signed a new lease to return to 300 New Jersey Avenue, NW, Suite 900, Washington, DC.”

If the Lease does not reflect the date upon which Mr. Love signed it, Mr. Love shall, in

addition to providing Bar Counsel with a copy of the Lease, provide proof to Bar Counsel

of the date upon which he signed the Lease; and it is further
                    ORDERED, that, if Bar Counsel is of the view that Mr. Love has not fully complied

with the above-described condition precedent or that the information provided by Mr. Love

pursuant to this Order provides good cause for this Court to vacate the grant of

reinstatement or to take other appropriate action, Bar Counsel may, no later than November

1, 2021, file a motion to vacate reinstatement pursuant to Maryland Rule 19-752(m) or may

file a notice or other paper stating Bar Counsel’s position; and it is further


                    ORDERED, that, if Bar Counsel does not file a motion to vacate reinstatement or

a notice or other paper as discussed in the preceding paragraph on or before November 1,

2021, Mr. Love’s reinstatement pursuant to this Order shall become effective on November

2, 2021, and the Clerk of the Court shall replace the name Jonathan Frederick Seamon Love

upon the register of attorneys entitled to practice law in this State on November 2, 2021,

and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all

judicial tribunals in this State; and it is further


                    ORDERED, that, if Bar Counsel files a motion to vacate reinstatement or a notice

or other paper as discussed above, Mr. Love may file a verified response to Bar Counsel’s

filing no later than 15 days after service of Bar Counsel’s filing; and it is further


                    ORDERED, that, if Bar Counsel files a motion to vacate reinstatement or a notice

or other paper as discussed above, Mr. Love’s reinstatement shall not become effective

without further Order of the Court.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                       2021-09-24 12:36-04:00                                      /s/ Joseph M. Getty
                                                                                        Chief Judge

Suzanne C. Johnson, Clerk